Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Money Market Trust We consent to the use of our reports, incorporated herein by reference, dated October 25, 2007, for Citi Cash Reserves, Citi U.S. Treasury Reserves, Citi Tax Free Reserves, Citi California Tax Free Reserves, Citi Connecticut Tax Free Reserves and Citi New York Tax Free Reserves, each a series of Legg Mason Partners Money Market Trust, as of August 31, 2007 and to the references to our firm under the headings Financial Highlights in the
